
	
		II
		112th CONGRESS
		1st Session
		S. 850
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Durbin (for himself,
			 Mr. Casey, Mr.
			 Menendez, Mr. Lautenberg, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for enhanced treatment, support, services, and
		  research for individuals with autism spectrum disorders and their
		  families.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Autism Services and Workforce
			 Acceleration Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Parental rights rule of construction.
					Sec. 4. Definitions; technical amendment to the Public Health
				Service Act.
					Sec. 5. Autism Care Programs Demonstration Project.
					Sec. 6. Planning and demonstration grants for services for
				transitioning youth and adults.
					Sec. 7. Multimedia campaign.
					Sec. 8. National training initiatives on autism spectrum
				disorders.
					Sec. 9. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Autism (sometimes
			 called classical autism) is the most common condition in a group
			 of developmental disorders known as autism spectrum disorders.
			(2)Autism spectrum
			 disorders include autism as well as Asperger syndrome, Retts syndrome,
			 childhood disintegrative disorder, and pervasive developmental disorder not
			 otherwise specified (usually referred to as PDD–NOS), as well as other related
			 developmental disorders.
			(3)Individuals with
			 autism spectrum disorders have the same rights as other individuals to exert
			 control and choice over their own lives, to live independently, and to
			 participate fully in, and contribute to, their communities and society through
			 full integration and inclusion in the economic, political, social, cultural,
			 and educational mainstream of society. Individuals with autism spectrum
			 disorders have the right to a life with dignity and purpose.
			(4)While there is no
			 uniform prevalence or severity of symptoms associated with autism spectrum
			 disorders, the National Institutes of Health has determined that autism
			 spectrum disorders are characterized by 3 distinctive behaviors: impaired
			 social interaction, problems with verbal and nonverbal communication, and
			 unusual, repetitive, or severely limited activities and interests.
			(5)Both children and
			 adults with autism spectrum disorders can show difficulties in verbal and
			 nonverbal communication, social interactions, and sensory processing.
			 Individuals with autism spectrum disorders exhibit different symptoms or
			 behaviors, which may range from mild to significant, and require varying
			 degrees of support from friends, families, service providers, and
			 communities.
			(6)Individuals with
			 autism spectrum disorders often need assistance in the areas of comprehensive
			 early intervention, health, recreation, job training, employment, housing,
			 transportation, and early, primary, and secondary education. Greater
			 coordination and streamlining within the service delivery system will enable
			 individuals with autism spectrum disorders and their families to access
			 assistance from all sectors throughout an individual’s lifespan.
			(7)A 2009 report
			 from the Centers for Disease Control and Prevention found that the prevalence
			 of autism spectrum disorders is estimated to be 1 in 110 people in the United
			 States.
			(8)The Harvard
			 School of Public Health reported that the cost of caring for and treating
			 individuals with autism spectrum disorders in the United States is more than
			 $35,000,000,000 annually (an estimated $3,200,000 over an individual’s
			 lifetime).
			(9)Although the
			 overall incidence of autism is consistent around the globe, researchers with
			 the Journal of Paediatrics and Child Health have found that males are 4 times
			 more likely to develop an autism spectrum disorder than females. Autism
			 spectrum disorders know no racial, ethnic, or social boundaries, nor
			 differences in family income, lifestyle, or educational levels, and can affect
			 any child.
			(10)Individuals with
			 autism spectrum disorders from low-income, rural, and minority communities
			 often face significant obstacles to accurate diagnosis and necessary
			 specialized services, supports, and education.
			(11)There is strong
			 consensus within the research community that intensive treatment as soon as
			 possible following diagnosis not only can reduce the cost of lifelong care by
			 two-thirds, but also yields the most positive life outcomes for children with
			 autism spectrum disorders.
			(12)Individuals with
			 autism spectrum disorders and their families experience a wide range of medical
			 issues. Few common standards exist for the diagnosis and management of many
			 aspects of clinical care. Behavioral difficulties may be attributed to the
			 overarching disorder rather than to the pain and discomfort of a medical
			 condition, which may go undetected and untreated. The health care and other
			 treatments available in different communities can vary widely. Many families,
			 lacking access to comprehensive and coordinated health care, must fend for
			 themselves to find the best health care, treatments, and services in a complex
			 clinical world.
			(13)Effective health
			 care, treatment, and services for individuals with autism spectrum disorders
			 depends upon a continuous exchange among researchers and caregivers.
			 Evidence-based and promising autism practices should move quickly into
			 communities, allowing individuals with autism spectrum disorders and their
			 families to benefit from the newest research and enabling researchers to learn
			 from the life experiences of the people whom their work most directly
			 affects.
			(14)There is a
			 critical shortage of appropriately trained personnel across numerous important
			 disciplines who can assess, diagnose, treat, and support children and adults
			 with autism spectrum disorders and their families. Practicing professionals, as
			 well as those in training to become professionals, need the most up-to-date
			 practices informed by the most current research findings.
			(15)The appropriate
			 goals of the Nation regarding individuals with autism spectrum disorder are the
			 same as the appropriate goals of the Nation regarding individuals with
			 disabilities in general, as established in the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12101 et seq.): to assure equality of opportunity, full
			 participation, independent living, and economic self-sufficiency for such
			 individuals.
			(16)Finally,
			 individuals with autism spectrum disorders are often denied health care
			 benefits solely because of their diagnosis, even though proven, effective
			 treatments for autism spectrum disorders do exist.
			3.Parental rights
			 rule of constructionNothing
			 in this Act shall be construed to modify the legal rights of parents or legal
			 guardians under Federal, State, or local law regarding the care of their
			 children.
		4.Definitions;
			 technical amendment to the Public Health Service ActPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by inserting after the header for part R
			 the following:
				
					1Surveillance and
				Research Program; Education, Early Detection, and Intervention; and
				Reporting
					;
			(2)in section
			 399AA(d), by striking part and inserting subpart;
			 and
			(3)by adding at the
			 end the following:
				
					2Care for people
				with autism spectrum disorders; public education
						399GG.DefinitionsExcept as otherwise provided, in this
				subpart:
							(1)Adult with
				autism spectrum disorderThe term adult with autism
				spectrum disorder means an individual with an autism spectrum disorder
				who has attained 22 years of age.
							(2)Affected
				individualThe term affected individual means an
				individual with an autism spectrum disorder.
							(3)AutismThe
				term autism means an autism spectrum disorder or a related
				developmental disability.
							(4)Autism care
				programIn this subpart, the term autism care
				program means a program that is directed by a care coordinator who is an
				expert in autism spectrum disorder treatment and practice and provides an array
				of medical, psychological, behavioral, educational, and family services to
				individuals with autism and their families. Such a program shall—
								(A)incorporate the
				attributes of the care management model;
								(B)offer, through an
				array of services or through detailed referral and coordinated care
				arrangements, an autism management team of appropriate providers, including
				behavioral specialists, physicians, psychologists, social workers, family
				therapists, nurse practitioners, nurses, educators, and other appropriate
				personnel; and
								(C)have the
				capability to achieve improvements in the management and coordination of care
				for targeted beneficiaries.
								(5)Autism
				management teamThe term autism management team
				means a group of autism care providers, including behavioral specialists,
				physicians, psychologists, social workers, family therapists, nurse
				practitioners, nurses, educators, other appropriate personnel, and family
				members who work in a coordinated manner to treat individuals with autism
				spectrum disorders and their families. Such team shall determine the specific
				structure and operational model of its specific autism care program, taking
				into consideration cultural, regional, and geographical factors.
							(6)Autism spectrum
				disorderThe term autism spectrum disorder means a
				developmental disability that causes substantial impairments in the areas of
				social interaction, emotional regulation, communication, and the integration of
				higher-order cognitive processes and which may be characterized by the presence
				of unusual behaviors and interests. Such term includes autistic disorder,
				pervasive developmental disorder (not otherwise specified), Asperger syndrome,
				Retts disorder, childhood disintegrative disorder, and other related
				developmental disorders.
							(7)Care management
				modelThe term care management model means a model
				of care that with respect to autism—
								(A)is centered on
				the relationship between an individual with an autism spectrum disorder and his
				or her family and their personal autism care coordinator;
								(B)provides services
				to individuals with autism spectrum disorders to improve the management and
				coordination of care provided to individuals and their families; and
								(C)has established,
				where practicable, effective referral relationships between the autism care
				coordinator and the major medical, educational, and behavioral specialties and
				ancillary services in the region.
								(8)Child with
				autism spectrum disorderThe term child with autism
				spectrum disorder means an individual with an autism spectrum disorder
				who has not attained 22 years of age.
							(9)InterventionsThe
				term interventions means the educational methods and positive
				behavioral support strategies designed to improve or ameliorate symptoms
				associated with autism spectrum disorders.
							(10)Personal care
				coordinatorThe term personal care coordinator means
				a physician, nurse, nurse practitioner, psychologist, social worker, family
				therapist, educator, or other appropriate personnel (as determined by the
				Secretary) who has extensive expertise in treatment and services for
				individuals with autism spectrum disorders, who—
								(A)practices in an
				autism care program; and
								(B)has been trained
				to coordinate and manage comprehensive autism care for the whole person.
								(11)ProjectThe
				term project means the autism care program demonstration project
				established under section 399GG–1.
							(12)ServicesThe
				term services means services to assist individuals with autism
				spectrum disorders to live more independently in their communities and to
				improve their quality of life.
							(13)TreatmentsThe
				term treatments means the health services, including mental health
				and behavioral therapy services, designed to improve or ameliorate symptoms
				associated with autism spectrum
				disorders.
							.
			5.Autism Care
			 Programs Demonstration ProjectPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i), as amended by section 4, is further amended by
			 adding at the end the following:
			
				399GG–1.Autism
				Care Programs demonstration project
					(a)In
				generalNot later than 1 year
				after the date of enactment of the Autism
				Services and Workforce Acceleration Act of 2011, the Secretary,
				acting through the Administrator of the Health Resources and Services
				Administration, shall establish a demonstration project for the implementation
				of an Autism Care Program (referred to in this section as the
				Program) to provide grants and other assistance to improve the
				effectiveness and efficiency in providing comprehensive care to individuals
				diagnosed with autism spectrum disorders and their families.
					(b)GoalsThe
				Program shall be designed—
						(1)to
				increase—
							(A)comprehensive
				autism spectrum disorder care delivery;
							(B)access to
				appropriate health care services, especially wellness and prevention care, at
				times convenient for individuals;
							(C)satisfaction of
				individuals with autism spectrum disorders;
							(D)communication
				among autism spectrum disorder health care providers, behaviorists, educators,
				specialists, hospitals, and other autism spectrum disorder care
				providers;
							(E)academic progress
				of students with autism spectrum disorders;
							(F)successful
				transition to postsecondary education, vocational or job training and
				placement, and comprehensive adult services for individuals with autism
				spectrum disorders, focusing in particular upon the transitional period for
				individuals between the ages of 18 and 25;
							(G)the quality of
				health care services, taking into account nationally developed standards and
				measures;
							(H)development,
				review, and promulgation of common clinical standards and guidelines for
				medical care to individuals with autism spectrum disorders;
							(I)development of
				clinical research projects to support clinical findings in a search for
				recommended practices; and
							(J)the quality of
				life of individuals with autism spectrum disorders, including communication
				abilities, social skills, community integration, self-determination, and
				employment and other related services; and
							(2)to
				decrease—
							(A)inappropriate
				emergency room utilization;
							(B)avoidable
				hospitalizations;
							(C)the duplication
				of health care services;
							(D)the inconvenience
				of multiple provider locations;
							(E)health
				disparities and inequalities that individuals with autism spectrum disorders
				face; and
							(F)preventable and
				inappropriate involvement with the juvenile and criminal justice
				systems.
							(c)Eligible
				entitiesTo be eligible to receive assistance under the Program,
				an entity shall—
						(1)be a State or a
				public or private nonprofit entity;
						(2)coordinate
				activities with the applicable University Centers for Excellence in
				Developmental Disabilities, the Council on Developmental Disabilities, and the
				Protection and Advocacy System;
						(3)demonstrate a
				capacity to provide services to individuals with developmental disabilities and
				autism spectrum disorder;
						(4)agree to
				establish and implement treatments, interventions, and services that—
							(A)enable targeted
				beneficiaries to designate a personal care coordinator to be their source of
				first contact and to recommend comprehensive and coordinated care for the whole
				of the individual;
							(B)provide for the
				establishment of a coordination of care committee that is composed of
				clinicians and practitioners trained in and working in autism spectrum disorder
				intervention;
							(C)establish a
				network of physicians, psychologists, family therapists, behavioral
				specialists, social workers, educators, and health centers that have
				volunteered to participate as consultants to patient-centered autism care
				programs to provide high-quality care, focusing on autism spectrum disorder
				care, at the appropriate times and places and in a cost-effective
				manner;
							(D)work in
				cooperation with hospitals, local public health departments, and the network of
				patient-centered autism care programs, to coordinate and provide health
				care;
							(E)utilize health
				information technology to facilitate the provision and coordination of health
				care by network participants; and
							(F)collaborate with
				other entities to further the goals of the program, particularly by
				collaborating with entities that provide transitional adult services to
				individuals between the ages of 18 and 25 with autism spectrum disorder, to
				ensure successful transition of such individuals to adulthood; and
							(5)submit to the
				Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, including—
							(A)a description of
				the treatments, interventions, or services that the eligible entity proposes to
				provide under the Program;
							(B)a demonstration
				of the capacity of the eligible entity to provide or establish such treatments,
				interventions, and services within such entity;
							(C)a description of
				the treatments, interventions, or services that are available to individuals
				with autism in the State;
							(D)a description of
				the gaps in services that exist in different geographic segments of the
				State;
							(E)a demonstration
				of the capacity of the eligible entity to monitor and evaluate the outcomes of
				the treatments, interventions, and services described in subparagraph
				(A);
							(F)estimates of the
				number of individuals and families who will be served by the eligible entity
				under the Program, including an estimate of the number of such individuals and
				families in medically underserved areas;
							(G)a description of
				the ability of the eligible entity to enter into partnerships with
				community-based or nonprofit providers of treatments, interventions, and
				services, which may include providers that act as advocates for individuals
				with autism spectrum disorders and local governments that provide services for
				individuals with autism spectrum disorders at the community level;
							(H)a description of
				the ways in which access to such treatments and services may be sustained
				following the Program period;
							(I)a description of
				the ways in which the eligible entity plans to collaborate with other entities
				to develop and sustain an effective protocol for successful transition from
				children's services to adult services for individuals with autism spectrum
				disorder, particularly for individuals between the ages of 18 and 25;
				and
							(J)a description of
				the compliance of the eligible entity with the integration requirement provided
				under section 302 of the Americans with Disabilities Act of 1990 (42 U.S.C.
				12182).
							(d)GrantsThe
				Secretary shall award 3-year grants to eligible entities whose applications are
				approved under subsection (c). Such grants shall be used to—
						(1)carry out a
				program designed to meet the goals described in subsection (b) and the
				requirements described in subsection (c); and
						(2)facilitate
				coordination with local communities to be better prepared and positioned to
				understand and meet the needs of the communities served by autism care
				programs.
						(e)Advisory
				councils
						(1)In
				generalEach recipient of a grant under this section shall
				establish an autism care program advisory council, which shall advise the
				autism care program regarding policies, priorities, and services.
						(2)MembershipEach
				recipient of a grant shall appoint members of the recipient's advisory council,
				which shall include a variety of autism care program service providers,
				individuals from the public who are knowledgeable about autism spectrum
				disorders, individuals receiving services through the Program, and family
				members of such individuals. At least 60 percent of the membership shall be
				comprised of individuals who have received, or are receiving, services through
				the Program or who are family members of such individuals.
						(3)ChairpersonThe
				recipient of a grant shall appoint a chairperson to the advisory council of the
				recipient's autism care program who shall be—
							(A)an individual
				with autism spectrum disorder who has received, or is receiving, services
				through the Program; or
							(B)a family member
				of such an individual.
							(f)EvaluationThe
				Secretary shall enter into a contract with an independent third-party
				organization with expertise in evaluation activities to conduct an evaluation
				and, not later than 180 days after the conclusion of the 3-year grant program
				under this section, submit a report to the Secretary, which may include
				measures such as whether and to what degree the treatments, interventions, and
				services provided through the Program have resulted in improved health,
				educational, employment, and community integration outcomes for individuals
				with autism spectrum disorders, or other measures, as the Secretary determines
				appropriate.
					(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall allocate not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
					(h)Supplement not
				supplantAmounts provided to an entity under this section shall
				be used to supplement, not supplant, amounts otherwise expended for existing
				treatments, interventions, and services for individuals with autism spectrum
				disorders.
					.
		6.Planning and
			 demonstration grants for services for transitioning youth and
			 adultsPart R of title III of
			 the Public Health Service Act (42 U.S.C. 280i), as amended by section 5, is
			 further amended by adding at the end the following:
			
				399GG–2.Planning
				and demonstration grants for services for transitioning youth and
				adults
					(a)In
				general
						(1)EstablishmentThe
				Secretary shall establish the grants described in paragraph (2) in order to
				enable selected eligible entities to provide appropriate services—
							(A)to youth with
				autism spectrum disorders who are transitioning from secondary education to
				careers or postsecondary education (referred to in this section as
				transitioning youth); and
							(B)to adults with
				autism spectrum disorders, including individuals who are typically underserved,
				to enable such individuals to be as independent as possible.
							(2)GrantsThe
				grants described in this paragraph are—
							(A)a one-time,
				single-year planning grant program for eligible entities; and
							(B)a multiyear
				service provision demonstration grant program for selected eligible
				entities.
							(b)Purpose of
				grantsGrants shall be awarded to eligible entities to provide
				all or part of the funding needed to carry out programs that focus on critical
				aspects of life for transitioning youth and adults with autism spectrum
				disorders, such as—
						(1)postsecondary
				education, vocational training, self-advocacy skills, and employment;
						(2)residential
				services and supports, housing, and transportation;
						(3)nutrition, health
				and wellness, recreational and social activities; and
						(4)personal safety
				and the needs of individuals with autism spectrum disorders who become involved
				with the criminal justice system.
						(c)Eligible
				entityAn eligible entity desiring to receive a grant under this
				section shall be a State or other public or private nonprofit organization,
				including an autism care program.
					(d)Planning
				grants
						(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities to support the planning and development of initiatives that will
				expand and enhance service delivery systems for transitioning youth and adults
				with autism spectrum disorders.
						(2)ApplicationIn
				order to receive such a grant, an eligible entity shall—
							(A)submit an
				application at such time and containing such information as the Secretary may
				require; and
							(B)demonstrate the
				ability to carry out such planning grant in coordination with the State
				Developmental Disabilities Council and organizations representing or serving
				individuals with autism spectrum disorders and their families.
							(e)Implementation
				grants
						(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such
				entities to provide appropriate services to transitioning youth and adults with
				autism spectrum disorders.
						(2)ApplicationIn
				order to receive a grant under paragraph (1), the eligible entity shall submit
				an application at such time and containing such information as the Secretary
				may require, including—
							(A)the services that
				the eligible entity proposes to provide and the expected outcomes for
				individuals with autism spectrum disorders who receive such services;
							(B)the number of
				individuals and families who will be served by such grant, including an
				estimate of the individuals and families in underserved areas who will be
				served by such grant;
							(C)the ways in which
				services will be coordinated among both public and nonprofit providers of
				services for transitioning youth and adults with disabilities, including
				community-based services;
							(D)where applicable,
				the process through which the eligible entity will distribute funds to a range
				of community-based or nonprofit providers of services, including local
				governments, and such entity's capacity to provide such services;
							(E)the process
				through which the eligible entity will monitor and evaluate the outcome of
				activities funded through the grant, including the effect of the activities
				upon adults with autism spectrum disorders who receive such services;
							(F)the plans of the
				eligible entity to coordinate and streamline transitions from youth to adult
				services;
							(G)the process by
				which the eligible entity will ensure compliance with the integration
				requirement provided under section 302 of the Americans With Disabilities Act
				of 1990 (42 U.S.C. 12182); and
							(H)a description of
				how such services may be sustained following the grant period.
							(f)EvaluationThe
				Secretary shall contract with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and, not later than 180
				days after the conclusion of the grant program under subsection (e), submit a
				report to the Secretary. The evaluation and report may include an analysis of
				whether and to what extent the services provided through the grant program
				described in this section resulted in improved health, education, employment,
				and community integration outcomes for adults with autism spectrum disorders,
				or other measures, as the Secretary determines appropriate.
					(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall set aside not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
					(h)Supplement, not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism spectrum
				disorders.
					.
		7.Multimedia
			 campaignPart R of title III
			 of the Public Health Service Act (42 U.S.C. 280i), as amended by section 6, is
			 further amended by adding at the end the following:
			
				399GG–3.Multimedia
				campaign
					(a)In
				generalThe Secretary, in order to enhance existing awareness
				campaigns and provide for the implementation of new campaigns, shall award
				grants to public and nonprofit private entities for the purpose of carrying out
				multimedia campaigns to increase public education and awareness and reduce
				stigma concerning—
						(1)healthy
				developmental milestones for infants and children that may assist in the early
				identification of the signs and symptoms of autism spectrum disorders;
				and
						(2)autism spectrum
				disorders through the lifespan and the challenges that individuals with autism
				spectrum disorders face, which may include transitioning into adulthood,
				securing appropriate job training or postsecondary education, securing and
				holding jobs, finding suitable housing, interacting with the correctional
				system, increasing independence, and attaining a good quality of life.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
						(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; and
						(2)provide assurance
				that the multimedia campaign implemented under such grant will provide
				information that is tailored to the intended audience, which may be a diverse
				public audience or a specific audience, such as health professionals, criminal
				justice professionals, or emergency response
				professionals.
						.
		8.National
			 training initiatives on autism spectrum disordersPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i), as amended by section 7, is further amended by
			 adding at the end the following:
			
				399GG–4.National
				training initiatives on autism spectrum disorders
					(a)National
				training initiative supplemental grants
						(1)In
				generalThe Secretary shall award multiyear national training
				initiative supplemental grants to eligible entities so that such entities may
				provide training and technical assistance and to disseminate information, in
				order to enable such entities to address the unmet needs of individuals with
				autism spectrum disorders and their families.
						(2)Eligible
				entityTo be eligible to receive assistance under this section an
				entity shall—
							(A)be a public or
				private nonprofit entity, including University Centers for Excellence in
				Developmental Disabilities and other service, training, and academic entities;
				and
							(B)submit an
				application as described in paragraph (3).
							(3)RequirementsAn
				eligible entity that desires to receive a grant under this paragraph shall
				submit to the Secretary an application containing such agreements and
				information as the Secretary may require, including agreements that the
				training program shall—
							(A)provide training
				and technical assistance in evidence-based practices of effective
				interventions, services, treatments, and supports to children and adults on the
				autism spectrum and their families, and evaluate the implementation of such
				practices;
							(B)provide trainees
				with an appropriate balance of interdisciplinary academic and community-based
				experiences;
							(C)have a
				demonstrated capacity to include individuals with autism spectrum disorders,
				parents, and family members as part of the training program to ensure that a
				person and family-centered approach is used;
							(D)provide to the
				Secretary, in the manner prescribed by the Secretary, data regarding the
				outcomes of the provision of training and technical assistance;
							(E)demonstrate a
				capacity to share and disseminate materials and practices that are developed
				and evaluated to be effective in the provision of training and technical
				assistance; and
							(F)provide
				assurances that training, technical assistance, and information dissemination
				performed under grants made pursuant to this paragraph shall be consistent with
				the goals established under already existing disability programs authorized
				under Federal law and conducted in coordination with other relevant State
				agencies and service providers.
							(4)ActivitiesAn
				entity that receives a grant under this section shall expand and develop
				interdisciplinary training and continuing education initiatives for health,
				allied health, and educational professionals by engaging in the following
				activities:
							(A)Promoting and
				engaging in training for health, allied health, and educational professionals
				to identify, diagnose, and develop interventions for individuals with, or at
				risk of developing, autism spectrum disorders.
							(B)Expanding the
				availability of training and dissemination of information regarding effective,
				lifelong interventions, educational services, and community supports.
							(C)Providing
				training and technical assistance in collaboration with relevant State,
				regional, or national agencies, institutions of higher education, and advocacy
				groups or community-based service providers, including health and allied health
				professionals, employment providers, direct support professionals, emergency
				first responder personnel, and law enforcement officials.
							(D)Developing
				mechanisms to provide training and technical assistance, including for-credit
				courses, intensive summer institutes, continuing education programs,
				distance-based programs, and Web-based information dissemination
				strategies.
							(E)Collecting data
				on the outcomes of training and technical assistance programs to meet statewide
				needs for the expansion of services to children with autism spectrum disorders
				and adults with autism spectrum disorders.
							(b)Technical
				assistanceThe Secretary shall reserve 2 percent of the
				appropriated funds to make a grant to a national organization with demonstrated
				capacity for providing training and technical assistance to the entities
				receiving grants under subsection (a) to enable such entities to—
						(1)assist in
				national dissemination of specific information, including evidence-based and
				promising best practices, from interdisciplinary training programs, and when
				appropriate, other entities whose findings would inform the work performed by
				entities awarded grants;
						(2)compile and
				disseminate strategies and materials that prove to be effective in the
				provision of training and technical assistance so that the entire network can
				benefit from the models, materials, and practices developed in individual
				programs;
						(3)assist in the
				coordination of activities of grantees under this section;
						(4)develop an
				Internet Web portal that will provide linkages to each of the individual
				training initiatives and provide access to training modules, promising
				training, and technical assistance practices and other materials developed by
				grantees;
						(5)convene experts
				from multiple interdisciplinary training programs and individuals with autism
				spectrum disorders and their families to discuss and make recommendations with
				regard to training issues related to the assessment, diagnosis of, treatment,
				interventions and services for, children and adults with autism spectrum
				disorders; and
						(6)undertake any
				other functions that the Secretary determines to be appropriate.
						(c)Supplement not
				supplantAmounts provided under this section shall be used to
				supplement, not supplant, amounts otherwise expended for existing network or
				organizational
				structures.
					.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal years 2012 through 2016 such sums as
			 may be necessary to carry out this Act.
		
